 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   JOSHUA REXROAD,
                                                            Case No.: 2:17-cv-01629-JCM-NJK
12           Plaintiff(s),
                                                                           ORDER
13   v.
14   D. NEVIN, et al.,
15           Defendant(s).
16         On June 21, 2019, the Court received mail returned as undeliverable to Plaintiff. Docket
17 No. 43. The Court ordered Plaintiff to update his address. Docket No. 44. Plaintiff has now filed
18 a notice indicating that his address has not changed and that the mail should not have been returned.
19 Docket No. 45. Accordingly, the docket shall continue to reflect Plaintiff’s address as currently
20 stated and no further filing on this issue is required from Plaintiff at this time. The Clerk’s Office
21 is also INSTRUCTED to mail again to Plaintiff the order at Docket No. 41.
22         IT IS SO ORDERED.
23         Dated: July 15, 2019
24                                                                ______________________________
                                                                  Nancy J. Koppe
25                                                                United States Magistrate Judge
26
27
28

                                                     1
